El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
En 30 de enero de 1911 fné presentada en este caso nna demanda enmendada en la Corte de Distrito de San Juan,, en la que el menor Enrique Camacho representado por su madre y defensora, Martina Camacho, entabló nna acción contra Antonio Balasquide Gómez, hermano de Ramón Balas-quide Gómez, en la que solicitaba que él, dicho Enrique Camacho, fuese declarado hijo natural reconocido de Ramón Balas-quide Gómez y su único heredero abintestato.
Funda su acción en los motivos siguientes:
Primero. Que Ramón Balasquide Gómez y Martina Camacho, ambos solteros, sostuvieron relaciones amorosas pú-blica y notoriamente por más de dos años.
Segundo. Que durante dichas relaciones amorosas y corno-fruto de ellas- fué engendrado y nació el demandante Enrique Camacho, el día 14 de agosto de 1908, sin que al procrearlo-o al nacer, ni antes ni después, ni en ninguna ocasión tuvie-sen sus padres impedimento alguno para casarse.
Tercero. Que durante el embarazo de la madre del deman-dante, el referido Ramón Balasquide Gómez mantuvo a áqué-11a en una casa cuyo alquiler pagaba puntualmente, así como-todos los gastos de subsistencia de la madre.
*593Cuarto. Que al nacer el demandante, Ramón Balasquide Gómez lo reconoció como hijo natural suyo, habiendo confe-sado y declarado que era su hijo natural a varias personas; que desde la fecha del nacimiento de dicho demandante hasta la muerte de Ramón Balasquide este último atendió a todas; las necesidades del hijo y de la madre, pagando sus gastos, comprando vestidos y alimentos para los mismos, y cum-pliendo de una manera general e inequívoca como padre de dicho niño, y atendiendo a su cuidado otorgándole los cui-dados y atenciones de un padre, habiendo conservado estas relaciones hasta la fecha de la muerte de este último.
Quinto. Que el día 13 de marzo de 1910 el expresado padre Ramón Balasquide Gómez falleció en estado de sol-tería, sin hacer testamento ni dejar herederos legítimos, as-cendientes ni descendientes, ni otro descendiente natural que el demandante.
Sexto. Que después, el demandado en esta acción Antonio Balasquide Gómez, hermano de Ramón Balasquide Gómez, fué declarado por la Corte de Distrito de San Juan en un procedimiento ex parte, único heredero abintestato de este último sin perjuicio de tercero de mejor derecho.
El demandado formuló su contestación en oposición a la demanda, y negó que Martina Camacho fuera soltera o que ella viviera en concubinato con Ramón Balasquide Gómez, pública y notoriamente o que como resultado de dichas rela-ciones fuera procreado el demandante en esta acción y na-ciera el día 14 de agosto de 1908; o que Ramón Balasquide tenía o visitaba a Martina Camacho en una casa cuyo alquiler era pagado por él así cómo sus gastos de subsistencia, .y que hubiera hecho admisiones y manifestaciones declarando que el demandante era su hijo natural, atendiendo a sus necesi-dades y cumpliendo todas las obligaciones de padre para con él; y negó, además, que existiera semejante estado de rela-ciones entre la demandante y Balasquide hasta la fecha de la muerte de este riltimo. Alegó además, el demandado, en su contestación como materia nueva, que Martina Camacho tenía *594distintos hijos habidos en las relaciones ilícitas que había tenido con varias personas, no siendo ninguno de ellos de Ramón Balasquide Gómez. Que había estado al servicio como sirvienta en varias casas y no tenía casa propia, y acos-tumbraba a salir a las calles de noche y de día para tormen-tar sus relaciones amorosas; que Bamón Balasquide Gómez había hecho manifestaciones en el sentido de que no tenía hijos y que, con excepción de su hermano no tenía a nadie a quien dejar sus bienes cuando se muriera en caso de que esto ocurriera.
El juicio de este caso tuvo lugar ante el Honorable Charles E. Poote, juez de distrito, habiendo empezado el día 14 de julio de 1911 y continuado después en varios días consecu-tivos. Ambas partes estuvieron representadas por sus res-pectivos abogados y se presentó prueba por cada una de las mismas, siendo admitida una parte de dicha prueba para ser •tomada en consideración por la corte, tomándose varias ex-cepciones a las resoluciones de la corte, excluyendo aquella •parte de la misma cuya admisión se negó así como a algunas ■otras órdenes de la corte, todas las cuales aparecen en la rela-ción del caso, que forma parte de los autos en este pleito, y (que está contenida en ellos. El día 9 de agosto de 1911 la corte dictó su sentencia en este caso, declarando que los hechos y la ley estaban a favor del demandante y en contra del demandado, y declarando, además, que el demandante, Enrique Camacho, es hijo natural reconocido y único here-dero universal de Bamón Balasquide Gómez, y tenido por éste en sus relaciones con Martina Camacho, y adjudicando al expresado Enrique Camacho todos los derechos y obliga-ciones correspondientes a su condición de hijo natural reco-nocido y heredero universal de Bamón Balasquide Gómez, e imponiendo, además, las costas al demandado. Se . notificó esta sentencia debidamente al demandado el día 15 de agosto de 1911 de acuerdo con la ley.
Celebrado el juicio la corte preparó sus conclusiones de hecho y de derecho en este caso, haciendo una relación de *595todas las cuestiones que consideró habían sido probadas, y expresando las conclusiones de derecho por virtud de las cuales el demandante, de/acuerdo con el Código Civil de 1902 y la jurisprudencia de ésta Isla, fué declarado hijo natural reconocido de Bamón Balasquide Gómez y único heredero de sus bienes. El demandado interpuso recurso de apelación contra la .sentencia que contra él se dictó, por consejo de su abogado, habiendo remitido a esta Corte Suprema la trans-cripción de los autos a su debido tiempo, la que ha sido debi-damente certificada por los respectivos abogados de las partes.
Las conclusiones de hecho y de derecho a que llegó la corte sentenciadora, son sustancialmente las siguientes:
corroLusiorrES de hecho.
Ia. Que Bamón Balasquide Gómez era blanco, mayor de edad, soltero, y vecino de San Juan; y que Martina Camacho es blanca, mayor de edad, soltera, de oficios domésticos y tam-bién vecina de San Juan.
2a. Que en la noche del 14 de agosto de 1908, Martina Camacho dió a luz un niño de color blanco, al que se le puso el nombre de Enrique, cuyo niño es el demandante en esta acción.
3a. Que durante un año o más al nacimiento del niño Enrique, Bamón Balasquide Gómez sostenía relaciones amorosas con Martina Camacho, y que estas relaciones empezaron mientras se hallaba Martina Camacho viviendo como sir-vienta en la casa de dicho Bamón Balasquide Gómez.
4a. Que mientras Bamón Balasquide Gómez sostenía tales relaciones amorosas con Martina Camacho, viviendo ella en la casa de Balasquide como sirvienta, él tuvo actos carnales con ella en varias ocasiones resultando, ella embarazada de tales actos.
5a. Que Bamón Balasquide Gómez alquiló una casa en San-turce,' San Juan, durante el embarazo de Martina Camacho, donde la llevó a vivir. Que durante todo el estado de emba-*596razo de ella, Balasquide pagó el alquiler de la casa y todos los demás gastos de Martina Camacho, y durante todo este tiempo visitaba la casa en varias ocasiones, paseaba también con ella por sitios concurridos de esta ciudad, la trataba como su'concubina, habiendo hecho, además, manifestaciones de que no tenía sospecha alguna de que le fuera infiel, expresando, además, que tenía confianza en ella y le causaba alegría ver realizado su deseo de tener un hijo con ella.
6a. Que Eamón Balasquide Gómez se encontraba en la casa de Martina Camacho cuando ella dió a luz al niño Enrique e inmediatamente después del alumbramiento él lo reco-noció como hijo suyo.
7a. Que con posterioridad a dicho alumbramiento de Martina 'Camacho, Eamón Balasquide Gómez pagó sus honorarios a la comadrona que la asistió durante el parto y siguió visi-tándola; que también pagó todos los gastos necesarios para su subsistencia y la del niño, y dijo a amigos suyos que había tenido un hijo; y que consideró a Martina Camacho como su concubina y al niño Enrique como hijo suyo hasta la fecha de su muerte ocurrida el día 13 de marzo de 1910.
8a. Que al tiempo de la concepción y nacimiento del niño Enrique, entre Eamón Balasquide Gómez y Martina Camacho no existía ningún impedimento para contraer matrimonio.
9a. Que Eamón Balasquide Gómez falleció el día 13 de marzo de 1910 sin otorgar testamento o dejar ascendientes ni descendientes legítimos ni más descendientes naturales que el demandante.
10a. Que todas las alegaciones de la demanda son verda-deras y que no lo son las negaciones y alegaciones de la con-testación formulada por el demandado.
CONCLUSIONES DE DERECHO.
Ia. Que con arreglo a las prescripciones del Código Civil tal como fué aprobado en marzo de 1902, el demandante Enrique Camacho es hijo natural reconocido de Eamón Balas-quide Gómez.
*5972a. Que Enrique o sea el demandante en este caso, es el único heredero de Ramón Balasquide Gómez, en su calidad de hijo natural reconocido del mismo, siendo de aplicación el párrafo Io. del artículo 913 del Código Civil.
3a. Que el demandante tiene derecho también a que se dicte una sentencia a su favor por las costas que sean apro-badas por la corte.
El apelante por medio de su abogado presenta en su ale-gato como fundamento de esta apelación una relación de erro-res de conformidad con nuestras reglas, pero dividiéndolos según su mejor criterio en errores de hecho y errores de de-recho. Con el fin de alcanzar la mayor facilidad en la dis-cusión de las cuestiones presentadas por el abogado del ape-lante, haremos una combinación más adecuada de estos erro-res y los enumeraremos consecutivamente desde el 1 al 22, sin que por esto hagamos cambio en su parte sustancial:
1. Que la corte inferior admitió prueba testifical tendente a demostrar la inscripción del nacimiento del niño Enrique Camacho en el registro civil, no obstante el hecho de existir la certificación del acta de dicho nacimiento expedida por el funcionario competente y que fué presentada como evidencia en el mismo juicio; habiendo el demandado tomado excepción a esta orden de la corte.
2. Que la corte admitió prueba testifical tendente a des-virtuar la certeza de la fecha del nacimiento del demandante que resulta del acta certificada del nacimiento de dicho de-mandante.
3. Que la corte inferior admitió en el juicio como prueba algunas preguntas sugestivas del interrogatorio directo del demandante a sus testigos, todas las cuales constan y están especificadas en la exposición del caso; a cuya admisión opuso excepción el demandado.
4. Que la corte sentenciadora admitió como evidencia dos documentos privados sobre fianzas que fueron firmados por Elena Artuz y Ramón Balasquide, sin que hubiera sido iden-tificada debidamente la autenticidad de la^ firma de Balas-*598quide por haber quedado desvirtuada la veracidad de Elena Artuz eu el mismo juicio, a cuya admisión de prueba por la corte el demandado tomó excepción.
5. Que la corte inferior se negó á admitir como eviden-cia las contestaciones a las diferentes preguntas hechas por el demandado a varios testigos, entre ellos Manuel Quevedo Báez y Rafael Diez de Andino, todas las cuales tendían a hacer constar ciertas manifestaciones hechas por Ramón Balasquide, a pesar de haberse alegado por el demandado qué Ramón Balasquide había fallecido; habiendo el deman-dado opuesto excepción a esta resolución de la corte.
6. Que la corte inferior se negó a admitir en evidencia una certificación expedida por el debido funcionario del Registro Civil de Toa Alta conteniendo copia literal del acta de nacimiento de un niño que tuvo Martina Camacho' en el año 1904, cuya certificación fué presentada por el demandado para probar una alegación que era esencial a esta cuestión y que consta en la contestación formulada a la demanda, a cuya resolución el demandado formuló excepción.
7. Que la corte sentenciadora permitió que el Dr. B. K. Ashford, mientras se encontraba prestando declaración como testigo pericial, hiciera referencia a algunos hechos cuya exis-tencia y certeza no habían sido probadas en el juicio; a cuya resolución de la corte el demandado tomó excepción.
8. Que la corte sentenciadora admitió como prueba de la conducta general de Martina Camacho, una contestación dada en términos generales por la testigo del demandante Inés Artuz, habiendo opuesto excepción el demandado.
9. Que la corte inferior no permitió que se recibiese decla-ración al testigo perito Dr. Eliseo Font y Gfuillot, presen-tado por el demandado, -como prueba de rebuttal para refu-tar la declaración hecha por un testigo pericial del deman-dante, sobre materias referentes a su declaración, habiendo opuesto excepción el demandado.
10. Que la corte inferior se negó a admitir como evidencia una certificación expedida por el Secretario Municipal de *599San Juan, después de haber examinado el libro de hojas clíni-cas del Hospital Especial de Mujeres que mostraba que Francisca Martínez Ubaldo había sido asistida en dicho hospital de chaneroides, y que hacía dos años que se hallaba dedicada a la prostitución, cuya certificación fné presentada por el demandado para impugnar la veracidad de dicha testigo del demandante, habiendo tomado excepción el demandado.
11. La corte declaró que Enrique Camacho nació el día 14 de agosto de 1908 no obstante el hecho de que la partida de nacimiento demuestra que dicho niño nació el día 25 de septiembre de 1909. -.
12. La corte declaró que durante un año o más con ante-rioridad al día 14 de agosto de 1908 que es la fecha fijada por la corte con respecto al nacimiento del niño, Bamón Balasquide y Martina Camacho sostenían relaciones amorosas que resultaron en el nacimiento de Enrique Camacho.
13. La corte declaró que Balasquide trataba a Martina Camacho como su concubina e hizo manifestaciones en el sen-tido de que no tenía sospechas de ninguna clase respecto a su fidelidad para con él y que estaba contento al ver que ella había realizado sus deseos de tener un niño. .
14. La corte declaró en su décima conclusión que todas las alegaciones contenidas en la demanda son verdaderas y las negaciones y alegaciones contenidas en la contestación que fné presentada por el demandado no son ciertas.
15. La corte inferior expresa en su conclusión número 1 que Martina Camacho es blanca.
16. La corte en la conclusión de hecho número 2 declara que en la noche del día 14 de agosto de 1908, Martina Camacho dió a luz un niño que es el demandante en esta acción.
17. La corte expresa en su conclusión número 3 que du-rante un año o más y con anterioridad al nacimiento del niño Enrique, Bamón Balasquide Gómez sostenía relaciones amo-rosas con Martina Camacho, y que estas relaciones empeza-ron mientras se hallaba Martina Camacho . viviendo como sirvienta de la casa de dicho Bamón Balasquicle Gómez, de *600modo que según esta declaración, las relaciones empezaron en 14 de agosto de 1907, o afiles de esa fecha.
18. La corte inferior declara en sn conclusión número 4, que durante dichas relaciones amorosas, y mientras vivía Martina Camacho en la casa de Balasquide como sirvienta, tuvieron ejlos actos carnales en varias ocasiones, resultando ella embarazada de tales actos.
19. En la conclusión número 5 los siguientes hechos han sido declarados por la corte, a saber:
“(a) Que Ramón Balasquide alquiló una casa para Martina Camacho durante su embarazo, y fué trasladada a ella en Santurce.
“ (i) Que durante dicho embarazo Balasquide pagaba los alqui-leres de la casa y todos los demás gastos.
“(c) Que visitaba la casa en varias ocasiones, salía a pasear con ella por los sitios públicos de la ciudad y la trataba como su concubina.
“ (d) Que hizo algunas manifestaciones que mostraban que no tenía sospechas en cuanto a su fidelidad, y que tenía confianza en ella y "se alegraba que- tuviera un niño.”
20. En la sexta conclusión de la sentencia se afirma que Bamón Balasquide G-ómez se encontraba presente en la casa de' Martina Camacho cuando ella dió a luz al demandante y que inmediatamente lo reconoció como hijo suyo.
21.' Se ha alegado en la séptima conclusión de hecho de la sentencia que Balasquide pagó los gastos de comadrona y continuó sufragando los demás gastos que se le ocasionaron a Martina Camacho, su concubina, atendiendo, además,, a los de su hijo, el demandante, hasta la fecha de la muerte del primero. 1
22. Se alega en la sentencia en la décima conclusión, que las alegaciones contenidas en la contestación no son verda-deras y no ofrecen ninguna razón en apoyo de dicha conclu-sión, y por tanto infringen el artículo 227 del Código de Enjuiciamiento Civil, enmendado en 1911, en materia de pruebas.
La apelación se funda, como así lo afirma la parte ape-lante en sti alegato escrito, en los errores de derecho come-*601tidos en el juicio a los que opuso excepción el demandado, en los errores’ de 'derecho cometidos en la sentencia, y en que la prueba es insuficiente para sostener la sentencia y ha debido desestimarse la demanda.
Los varios errores que han sido alegados serán examina-dos y tomados en consideración por series, hasta tanto sea conveniente hacerlo en el mismo orden que ha seguido el ape-lante, quien en cnanto a este particular se presume que conoce el mejor método de presentar su caso, con el fin de obtener la revocación de la sentencia que contra él fué dictada.
No es cada error de hecho o de derecho en el cual haya podido incurrir la corte sentenciadora durante' el juicio, lo que justifica la revocación de la sentencia dictada. Aquellos, que no influyen en la resolución del caso o que fueron favo-rables para el apelante o inmateriales pueden perfectamente no ser tomados en consideración en la apelación. Nuestro propósito es llegar al conocimiento de los hechos esenciales del caso y de los principios correctos de ley aplicables a los mismos, para determinar de este modo si en la sentencia que ha sido sometida a nuestra consideración para ser revisada se ha impartido o nó justicia sustancial a las partes, y de ser así debe confirmarse; de lo contrario se. impone su revo-cación.
• Las conclusiones de hecho y de derecho de la corte sen-tenciadora no pueden ser consideradas como insuficientes en la apelación porque se hayan cometido simples errores que fueron inadvertidos al exponer los hechos o en la exposición de las conclusiones de derecho, así como por ejemplo el men-cionar una fecha errónea cuando de ello no resulta perjuicio alguno. Pearsall v. Henry, 153 Cal., 314; Field v. Burr, 129 Cal., 44; Thomas v. Jameson, 77 Cal., 91; 38 Cyc., 1975.
Hasta ahora hemos declarado que las conclusiones de hecho según han sido preparadas por la corte sentenciadora, por lo general no serán modificadas si resultan estar de • acuerdo con la exposición del caso contenida en los autos, o en caso de que la prueba sea contradictoria, a menos que se *602demuestre que baya habido parcialidad, prejuicio o pasión o que aparezca que se ha cometido algún error manifiesto. Cuando la prueba es contradictoria y los autos no demuestran que cualquiera de los testigos no fue digno de crédito, las con-clusiones de la corte inferior sobre ese punto ordinariamente deben aceptarse por la corte de apelación como correctas. Lowande v. García, 12 D. P. R., 302.
Para que las conclusiones de hecho sean suficientes es un requisito esencial que estén sostenidas por la prueba, pero como cuestión de derecho, cuando existe alguna prueba com-petente en apoyo de las mismas, las cortes de la mayoría de las jurisdicciones no revisarán o modificarán dichas conclu-siones por el fundamento de que son insuficientes, y ni si-quiera. en el caso de existir una insuficiencia absoluta en las conclusiones no procedería la revocación si el error no. es perjudicial. Southern California Ry. Co. v. Slauson, 138 Cal., 342; Ambrose v. Drew, 139 Cal., 665; Barry v. Beamer, 96 Pac. Rep., 373; 3 Cyc., 358 et seq. El objeto de estas obser-vaciones ha sido el de aplicarlas a todos estos señalamientos •de error que ahora vamos a discutir separadamente.
(a) El primero, segundo, undécimo, y décimosexto seña-lamientos de error pueden discutirse conjuntamente, pues en ellos se trata de la misma cuestión. En el primero y segundo señalamientos se impugna la admisión de prueba testifical ten-dente a contradecir las manifestaciones contenidas en la ins-cripción de nacimiento del demandante con respecto a la fecha en que dicho nacimiento'tuvo lugar. El undécimo y décimo sex-to señalamientos expresan la conclusión a que llegó la corte de que el demandante nació en 14 agosto de 1908, mientras que de la certificación aparece que nació en 25 de septiembre de 1909. Se alega que esta última fecha es la correcta. El ape-lante ha alegado que la certificación del nacimiento del de-mandante debe admitirse como documento público incontrovertible y que una conclusión de hecho contraria a su con-tenido es necesariamente incorrecta. Según nuestra opinión la corte sentenciadora pudo considerar otra prueba con res-*603pecto a este punto como lo hizo en el juicio, fijando la fecha del nacimiento del demandante de conformidad con la prueba que le ofreció más garantía y que fué sometida a su consi-deración.
Estos señalamientos de error según han sido expresados hicieron referencia a la admisión de prueba testifical tendente a demostrar la inscripción del nacimiento del niño Enrique Camacho en el registro civil, y a impugnar la exactitud de la fecha del nacimiento del demandante, como aparece de dicha certificación. De conformidad con nuestra Ley de Evidencia dicha prueba es admisible. Además, puede decirse que no es esencial la cuestión relativa a la exactitud de la fecha del nacimiento del demandante y que por tanto estos señala-mientos no están bien fundados, y que cualesquiera errores en que la corte haya podido incurrir en relación a los mismos no son esenciales. Debe tenerse presente que Martina Camacho declaró bajo juramento, que cuando inscribió el naci-miento del demandante el día 2 de noviembre de 1909 el niño tenía un año y seis meses de edad; y, además, que ella declaró que el niño no nació en 25 de septiembre de 1909 como expre-saba la certificación de inscripción del registro civil, debiendo además tenerse en cuenta que Elena Artuz fué llamada como testigo para probar que Martina Camiacho dió a luz al deman-dante el día 14 de agosto de 1908 y que la referida testigo confirmó la manifestación hecha por la madre del deman-dante con respecto al particular, y que la fecha del naci-miento también quedó determinada por la comadrona, que asistió al parto. Tomando toda esta prueba en consideración, la corte sentenciadora, en ejercicio de sus facultades y des-pués de considerar la misma en forma adecuada declaró que el niño había nacido en 14 de agosto de 1908. Por consi-guiente no podemos expresar que se cometiera ningún error al fijar esta fecha.
Con respecto al artículo 320 del Código Civil y a la debida interpretación que ha de dársele, puede dicho artículo ser con-siderado como ley elemental y que el principio legal conte-*604nido en el mismo ha sido modificado por la Ley de Evidencia. La certificación de inscripción hecha én el registro civil rela-tiva al nacimiento del niño no pnede ser considerada como un documento incontrovertible. Es evidente que constituye prueba de su contenido, pero esta prueba es solamente-prima facie. Nuestra Ley de Evidencia declara én su artículo 71, que los asientos en libros o registros públicos u oficiales practicados en el desempeño de su cargo por un funcionario público u otra persona en el cumplimiento de su obligación constituyen evidencia prima facie de los hechos consignados en estos asientos, y el artículo 11 de la misma Ley de Evi-dencia nos dice lo que constituye evidencia prima facie, y la ■ define expresando que es la que basta para probar un hecho determinado, mientras no se contradiga o desvirtúe con otra evidencia, y presenta como ejemplo,'que el certificado de un registrador es evidencia prima facie de su inscripción, pero puede desecharse más tarde probando que no. existe tal ins-cripción. Por tanto, este certificado hecho por el debido fun-cionario que demuestra la inscripción en el registro civil del nacimiento del niño es solamente prima facie, y no es un docu-mento incontrovertible, y siendo esto así el demandante pudo correctamente ofrecer prueba testifical para probar que el contenido del mismo no era correcto. Esta proposición está sostenida en el tomo 2 de Wigmore sobre Evidencia, artículos 1335 y 1336, y Jones en Evidencia, artículo 511, y en las auto-ridades citadas por ambos tratadistas.
(b) En el tercer señalamiento de error se formula la ob-jeción de que algunas preguntas sugestivas hechas en el inte-rrogatorio directo del'demandante a sus testigos, fueron per-mitidas por la corte que se hicieran, no obstante la objeción del demandado. En ciertas circunstancias se permite hacer preguntas sugestivas a los testigos, y el hecho relativo a si deben o nó hacerse durante el juicio es una cuestión que des-cansa principalmente en la discreción del juez sentenciador. De la admisión de tales preguntas hay menos probabilidad de que pueda ocasionarse algún perjuicio a alguna de las par-*605tes, en un caso que se esté celebrando ante una corte, que si el mismo estuviera sometido a un jurado, porque la corte aun después de conocer la contestación a la pregunta que es objeto de impugnación puede prontamente no tomarla en conside-ración, si resulta que ba sido admitida indebidamente. En Puerto Rico todos los casos civiles se celebran ante la corte sin jurado. No se ba probado que las preguntas sugestivas que ban sido impugnadas perjudicaran al caso del apelante; por consiguiente, no es necesario que tomemos en considera-ción este señalamiento de error.
(c) El cuarto error en que insiste el apelante se refiere a la admisión de dos documentos privados que se alega que son fianzas suscritas por Elena Artuz y Ramón Balasquide y se funda en que la firma de Balasquide no se identificó debidamente. El juez la estimó identificada por la declara-ción de Elena Artuz y no se nos muestra causa bastante para rechazar su apreciación.
(d) El quinto señalamiento de error bace referencia a no baber sido admitidas las declaraciones de los testigos Que-vedo Báez y Diez de Andino, y que fueron presentados por el demandado, habiéndoseles hecho varias preguntas a los mismos para probar ciertas manifestaciones que les hizo Ramón Balasquide. El apelante alega que esta prueba era admisible .porque Balasquide ya había fallecido. Algo más que el hecho relativo a la muerte dél declarante es necesario para poder establecer el fundamento acerca de la admisión de manifestaciones que no han sido juradas, en un juicio como el presente. Tal fundamento no quedó establecido y la prueba fué debidamente rechazada.
(e) El sexto error señalado que se alega fué cometido por la corte inferior se refiere a no haber sido admitida como prueba una certificación del nacimiento que se dice fué expe-dida por funcionario competente, y cuyo contenido mostraba que Martina Camacho había tenido un niño en Toa Alta el año 1904. Dada la fecha del expresado documento, la negativa de su admisión no perjudicaba los derechos del demandado.
*606(/) El séptimo señalamiento de error se refiere a la de-claración pericial del testigo Dr. B. K. Ashford, en el que se alega que se le permitió hacer referencia al emitir sn opinión pericial, a algunos hechos cuya existencia y certeza no habían quedado debidamente establecidos en el juicio. La pregunta hecha al testigo pericial, Comandante B. K. Ashford, y la con-testación a dicha pregunta, según el pliego de excepciones fué la siguiente:
P. Si un individuo que camina solo por la calle, que acude a diversiones, que atiende a sus negocios, que es exagerado en el cumplimiento de su deber, que al mismo tiempo se le nota un cambio de pronto en su manera de proceder o en su carácter habitual, entregándose al alcohol, ¿en qué período de la parálisis estaría ese individuo?
R. En el primer período de su enfermedad.
La objeción formulada a esta pregunta fué la de que la existencia y realidad de, los hechos expresados en la pre-gunta no habían sido probados en el juicio. La corte sen-tenciadora tiene gran liberalidad en los interrogatorios que se hacen a los peritos. 17 Cyc., 244, et seq., y notas.
Esto es especialmente cierto en el juicio de un caso ante la corte sin jurado, como se celebran todos los juicios de casos civiles en Puerto Rico. Aunque es una regla general que las preguntas hipotéticas deben hacerse fundadas en hechos que descansen en una prueba tal que lógicamente pueda decirse que establecen dichos hechos, no es necesario sin embargo, que todos los hechos se prueben claramente o que se siga al pie de la letra la declaración de los testigos. Int. R. R. Co. v. Mills (Tex. Civ. App.), 78 S. W. Rep., 11; Quinn v. Higgins, 63 Wis., 664; 24 N. W. Rep., 489; 53 Am. Rep., 305; Oliver v. North End St. Ry. Co., 170 Mass., 222.
(g) El octavo señalamiento de error hace referencia a la prueba, que demuestra la reputación general de Martina Camacho y se alega que la contestación de la testigo Inés Artuz prestada en términos generales, con relación a la misma, fué indebidamente admitida como prueba. Cuando se ataca la *607reputación de nn testigo o de cualquiera otra persona pro-cede la presentación de prueba en relación a la misma en términos generales y no deben probarse actos específicos que se reflejen en el carácter de la persona tachada. Por tanto la práctica seguida por la corte y que ha sido impugnada es precisamente la procedente, de conformidad con todas las autoridades. 40 Cyc., 2543, 2572; State v. Tarleton, 22 S. E., 495; 118 N. W. Rep., 706.
(h) El noveno señalamiento de error se refiere también a prueba pericial y se señala como error el no haber permitido la corte sentenciadora la declaración ofrecida por el deman-dado, del testigo Dr. Eliseo Font y Gfuillot. Este testigo fue presentado para contradecir manifestaciones hechas por el testigo pericial presentado por el demandante. La corte creyó conveniente excluir dichas declaraciones y dicha ex-clusión era una cuestión que estaba dentro de la discreción legal de la corte, y no será por tanto revisada a menos que se demuestre que al ejercitarla se haya cometido algún abuso. 17 Cyc., 28. Powers v. McKenzie; 90 Tenn., 167, 182; 16 S. W. Rep., 599; Fraser v. Jennison, 42 Mich., 206; 3 N. W. Rep., 882.
(i) El décimo señalamiento de error trata de' la cuestión referente a la negativa de la corte sentenciadora a admitir como prueba una certificación expedida por el Secretario Municipal de San Juan, tomada del libro de hojas clínicas del Hospital Especial de Mujeres, creditiva de que Francisca Martínez Ubaldo había sido asistida en dicho hospital y era una prostituta, a cuya abominable profesión se encon-traba dedicada desde hacía unos dos años. Esta certifica-ción fué presentada con el fin de impugnar la honradez y veracidad de dicha Francisca como testigo. La prueba de los actos específicos no es admisible con tal objeto y la repu-tación de un testigo de castidad o lujuria, no puede ser pre-sentada para impugnar su declaración. La reputación de un testigo cuya declaración se impugna, del concepto en que se .le tiene en cuanto a su veracidad en la vecindad en que vive, *608es la prueba adecuada cuando se impugna dicha veracidad,, y no la de su reputación por otros conceptos. Aún una mujer lujuriosa puede ser fidedigna, y por tanto el hecho que trató de probarse era enteramente inmaterial e impertinente.
(j) El duodécimo y décimo tercero señalamientos de error que han sido clasificados con relación a- los errores de ley, en realidad se refieren a cuestiones de hecho y en ellos se obje-tan las conclusiones del juez sentenciador, de que Balasquide había tratado a la madre del demandante como su concubina, y había hecho 'manifestaciones en el sentido de que no tenía sospechas de ninguna clase de su fidelidad y expresó su ale-gría de que había tenido un hijo con ella; además, que exis-tieron relaciones amorosas entre el padre y la madre del de-mandante. Estas conclusiones de la corte se fundaron en cierta prueba que fué presentada en el juicio y que consta en la exposición del caso, y no podemos considerarlas como erróneas, aun cuando puede encontrarse prueba contradic-toria en los autos.
(/«) El décimo quinto señalamiento de error alega simple-mente que la corte inferior cometió error al resolver que Martina Camacho era blanca. Ella es la madre del niño y lo representa en este pleito. No es esencial para la debida resolución de este caso investigar acerca de su color. La Diosa de la Justicia no distingue de colores. No creemos que fué la intención del juez sentenciador declarar como cuestión de hecho, que Martina Camacho era de pura raza caucásica, puesto que no es esencial que fuera o nó de tal color. Por consiguiente este señalamiento puede ser eliminado de nues-tra consideración sin que sea necesario discutirlo con mayor extensión.
(l) En el décimo séptimo y décimo octavo señalamientos así como en el duodécimo, el apelante sostiene que se cometieron errores en las conclusiones a que llegó la corte al establecer el hecho de las relaciones amorosas a que se refieren las ale-gaciones, que se dice comenzaron un año o más con anterio-ridad al nacimiento del niño y mientras la madre del deman-*609dante vivía como sirvienta en la casa de Ramón Balasquide,, fijando por tanto la fecha del comienzo de dichas relaciones,, la del 14.de agosto de 190.7 o antes de la misma.- La prueba con respecto a estas fechas y a las relaciones que existían entre las partes que s.e alega eran los padres del demandante es algo. contradictoria; y se ha resuelto frecuentemente-por este tribunal, de conformidad con las resoluciones de cortes de apelación de los Estados Unidos, que cuando la prueba es contradictoria las conclusiones a que ha llegado la corte sen-tenciadora en cuanto a la misma serán respetadas por el tri-, bunal de apelación a menos que se demuestre qué ha habido parcialidad, pasión o prejuicio o algún error manifiesto. To-mando en consideración el hecho de que el juez sentenciador oye y ve a los testigos, de los que solicita que aclaren cual-quier punto dudoso que aparezca de la prueba, y observa la actitud de los mismos mientras se encuentran prestando declaración, dicho juez está en mejores condiciones para llegar a una conclusión razonable con respecto' a la veracidad de los diferentes testigos, y de la exactitud de cualquiera o todas las declaraciones prestadas por los mismos, estando guiado por un sano juicio y una conciencia honrada, que lo que pudiera estarlo esta corte de una mera lectura de los autos. Río v. Vázquez, 17 D. P. R., 672; Márquez v. New York & Porto Rico Steamship Co., 17 D. P. R., 546; y H. F. Besosa & Co. v. Cadierno López & Co., 17 D. P. R., 137. No existe nada en estos autos en que pueda fundarse un argumento, alegando que la corte sentenciadora estuviera influida en sus conclusio-nes de hecho por algún motivo indebido, o que algún error manifiesto aparece en ellas, según los hechos que han sido presentados ante este tribunal en'la exposición que ha sido certificada.
(m) Se hace objeción en el décimo noveno' señalamiento,, a las conclusiones de la corte sentenciadora, según en el"mis-mo se expresa, que la corte declaró como probados cuatro actos diferentes por parte de Ramón Balasquide, que se enu-meran en dicho señalamiento, tendentes a' demostrar el redo-1 *610nocimiento que hizo del demandante como hijo natural suyo. Indudablemente qne existe' alguna prueba en la exposición del caso en apoyo de estas conclusiones a que llegó, la corte sentenciadora; y no habiéndose formulado una objeción vá-lida a las mismas, que muestre alguna incorrección como hasta ahora se ha dicho, debemos aceptarlas como correctas.
(n) El vigésimo señalamiento de error es virtualmente una continuación del décimo séptimo, teniendo como tiene re-lación con el hecho referente a haber estado presente Balas-quide en la casa de Martina Camacho en la fecha que nació su. hijo; y las mismas observaciones que se hicieron en cuanto a dicho señalamiento son de aplicación a éste. Podemos, además, expresar, que el punto esencial en discusión según las alegaciones de este caso, se refiere a si Bamón Balasquide y Martina Camacho sostuvieron o nó_ con anterioridad a la .fecha del nacimiento de Enrique Camacho, relaciones amo-josas durante un tiempo suficiente que permitiera la concep-ición, gestación y nacimiento del niño. El juez sentenciador <an sus conclusiones declara que dichas relaciones existieron por un año o más con anterioridad al nacimiento del deman-dante y que fué durante este período que la concepción y ges-tación del niño tuvo lugar. Para que el apelante pueda mos-tr'ar que cualquier error que haya podido cometer la corte inferior con respecto a estas cuestiones es esencial, debe apa-recer prueba tendente a mostrar como cuestión de hecho, que Balasquide y Martina Camacho no tuvieron tales relaciones íntimas y contacto' carnal por tiempo suficientemente largo y en la época adecuada, que diera por resultado la concep-ción, gestación y nacimiento del niño Enrique Camacho. Según nuestro criterio el apelante ha dejado de probar tal cosa, como puede verse de los autos en este caso. Por con-siguiente la -conclusión impugnada debe aceptarse como co-rrecta.
(o) El vigésimo primero señalamiento de error cita como error la conclusión a que‘llegó el juez sentenciador, de que Balasquide pagó los honorarios a la comadrona, que asistió *611a la madre del demandante durante el nacimiento del mismo y otros gastos en que tuvo que incurrir y que atendió a los cuidados del demandante mientras vivió dicho Balasquide. Los autos ciertamente contienen prueba en apoyo de tal con-clusión y creemos que estos hechos han quedado estableci-dos por preponderancia de la prueba. Por consiguiente, no podemos estar conformes con este señalamiento de error.
(p) En el vigésimo segundo y décimo cuarto señalamientos se alega, que la corte sentenciadora simplemente declaró que las alegaciones contenidas en la demanda son ciertas y que las expresadas en la contestación no lo son, sin mostrar al-guna razón en apoyo de dicha conclusión, infringiendo por tanto el artículo 227 del Código de Enjuiciamiento Civil según ha sido enmendado por la ley que fué aprobada en el año 1911. Examinemos estos estatutos. El artículo 227 del Có-digo de Enjuiciamiento Civil según ha quedado enmendado por la Ley de 9 de marzo de 1911 (Ley número 70), dispone que en el juicio definitivo de cualquier caso en una corte de distrito, el juez de la misma hará y archivará una relación breve del caso, exponiendo los hechos según éstos resulten ante él y dando las razones en que funde su decisión. Leyes de la sesión de 1911, página 238. Así lo hizo el juez senten-ciador en el presente caso, según aparece de los autos que han sido presentados en este tribunal. El juez sentenciador no está obligado a emitir una opinión con profusión de deta-lles. Las simples conclusiones de hecho y de derecho como las que ha establecido el juez de la corte inferior en este caso es todo lo que es absolutamente necesario. Si la corte sentenciadora creyera conveniente redactar una opinión ex-tensa ésta puede ser de utilidad a la corte de apelación y el hecho de que proceda o nó de este modo es una cuestión gene-ralmente discrecional en ella, no habiendo ningún precepto de ley en sentido contrario.
(q) Tomando en consideración el hecho de que el juez sen-tenciador declaró en sus conclusiones fundadas en la prueba que fué presentada en el juicio, no solamente que el deman-*612dante nació durante la época en que Martina Camacho y Ramón Balasquide sostuvieron relaciones amorosas entre sí, sino también que Balasquide había declarado tanto pública como privadamente que el niño era suyo, del que había ha-blado como hijo suyo en conversaciones, y que atendió a su sostenimiento así como al de su madre mientras esta última vivió en concubinato con él, la prueba del reconocimiento de dicho niño es amplia y los requisitos exigidos por el código han sido cumplidos enteramente en cuanto a ese particular, y la corte estuvo justificada al fundar su sentencia en los hechos que así declaró probados y en la ley tal como existe.
(r) Creyendo como creemos que la sentencia dictada por la corte sentenciadora en este caso se fundó en la prueba que fué debidamente admitida durante el juicio, y en la ley que regula tales casos en Puerto Rico, dicha sentencia debe ser confirmada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.